ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Shelby R., 2012 IL App (4th) 110191




Appellate Court            In re: SHELBY R., a Minor, THE PEOPLE OF THE STATE OF
Caption                    ILLINOIS, Petitioner-Appellee, v. SHELBY R., Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-11-0191


Argued                     July 18, 2012
Filed                      August 22, 2012


Held                       The commitment of a minor to confinement in the Department of
(Note: This syllabus       Juvenile Justice for unlawful consumption of alcohol is not authorized by
constitutes no part of     the Juvenile Court Act.
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Champaign County, No. 09-JD-301; the
Review                     Hon. Harry E. Clem, Judge, presiding.



Judgment                   Reversed.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Jacqueline L. Bullard (argued),
Appeal                     all of State Appellate Defender’s Office, of Springfield, for appellant.

                           Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, Robert J.
                           Biderman, and Anastacia R. Brooks (argued), all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE KNECHT delivered the judgment of the court, with opinion.
                           Presiding Justice Turner and Justice Pope concurred in the judgment and
                           opinion.



                                            OPINION

¶1          In December 2009, the State filed a petition for adjudication of wardship pursuant to
        section 5-520 of the Juvenile Court Act of 1987 (Juvenile Act) (705 ILCS 405/5-520 (West
        2010)) against respondent, Shelby R., born February 15, 1995, alleging on December 29,
        2009, she committed two counts of domestic battery, Class A misdemeanors (720 ILCS 5/12-
        3.2(a)(1) (West 2010)) (counts I and II); aggravated assault, a Class A misdemeanor (720
        ILCS 5/12-2(a)(1) (West 2010)) (count III); and unlawful consumption of alcohol, a Class
        A misdemeanor (235 ILCS 5/6-20(e) (West 2010)) (count IV). In June 2010, respondent
        admitted to unlawful consumption of alcohol in exchange for the dismissal of the remaining
        three charges. In July 2010, the trial court sentenced respondent to 18 months’ probation. In
        September 2010, the State filed a petition to revoke probation, and in November 2010
        respondent admitted the allegations contained in the petition. In December 2010, the court
        resentenced respondent to 364 days’ confinement in the Department of Juvenile Justice
        (Department).
¶2          Respondent appeals, arguing the Juvenile Act (705 ILCS 405/1-1 to 7-1 (West 2010))
        prohibits a minor’s incarceration in the Department for unlawful consumption of alcohol, and
        the trial court erred by imposing a 364-day incarceration sentence. We agree.

¶3                                      I. BACKGROUND
¶4          On December 30, 2009, after a hearing, the trial court placed respondent in temporary
        detention in the Champaign County Juvenile Detention Center. On February 1, 2010,
        respondent was released from the juvenile detention center to attend residential substance-
        abuse treatment. On April 14, 2010, respondent, against staff advice, left the treatment
        facility. The record shows respondent returned to detention from May 19, 2010, to June 7,
        2010.
¶5          At the June 2010 plea hearing, respondent admitted unlawful consumption of alcohol,


                                                 -2-
       and in exchange the State dismissed the other three counts. According to the factual basis,
       on December 29, 2009, police responded to respondent’s residence for a domestic
       disturbance. Respondent, then 14 years old, was arrested and transported to the Champaign
       County Juvenile Detention Center. She admitted to a police officer she consumed alcohol
       and she submitted to a breath-alcohol test. Her breath-alcohol concentration was 0.142. At
       the hearing, the trial court admonished respondent she could be committed to the Department
       for a period of up to one year. The trial court adjudicated respondent a delinquent minor.
¶6         In July 2010, the trial court held the initial sentencing hearing. The State introduced a
       written social investigation report pursuant to section 5-705(1) of the Juvenile Act (405 ILCS
       5-705(1) (West 2010)). Neither party presented additional evidence. The court sentenced
       respondent to 18 months’ probation. Probation conditions required respondent refrain from
       consuming alcoholic beverages or using illegal drugs and required her to submit urine
       samples for testing.
¶7         In September 2010, the State filed a petition to revoke probation. According to the
       petition, on August 18, 2010, respondent submitted a urine sample testing positive for
       marijuana and cocaine metabolites. At the November 10, 2010, petition-to-revoke hearing,
       respondent admitted the allegations set forth in the petition. The trial court admonished
       respondent she could be incarcerated in the Department for one year and ordered an updated
       written social investigation report.
¶8         At the December 2010 resentencing hearing, the State introduced an updated written
       social investigation report. The report showed respondent was pregnant and due to deliver
       in June 2011. Neither party introduced additional evidence. Assistant State’s Attorney
       Stephanie Weber argued the respondent needed to go to the Department of Juvenile Justice
       where she would not have access to drugs and alcohol and she would receive needed
       structure, discipline, and treatment to the benefit of herself and her unborn child.
¶9         Respondent’s attorney, Assistant Public Defender Melinda Liccardello, recommended
       a community-based sentence. Liccardello argued respondent participated in community-
       based services such as Parenting With Love & Limits and anger-management and substance-
       abuse treatment.
¶ 10       Respondent exercised her right to make a statement and stated she changed her friends,
       no longer “hangs out” with the same people, and alcohol and drugs are not allowed where
       she resides. In reference to her pregnancy, she stated, “I’m not just thinking of myself no
       more; I’m also thinking of my baby’s life.”
¶ 11       The trial court pursuant to section 5-750(1)(a) of the Juvenile Act (705 ILCS 405/5-
       750(1)(a) (West 2010)) found respondent’s parents were unfit or unable, for some reason
       other than financial circumstances alone, to care for, protect, train, or discipline her, or were
       unwilling to do so, and the best interests of the public would not be served by an alternative
       placement under section 5-740 (705 ILCS 405/5-740 (West 2010)). The trial court
       resentenced respondent to an indeterminate term of 364 days in the Department or upon
       attaining 21 years of age, whichever comes first. The court ordered credit for 55 days served
       in detention. The court explained its decision, in part, by noting respondent’s bad decisions,
       repeated substance abuse, and her pregnancy. Both the assistant State’s Attorney and the trial


                                                 -3-
       judge believed respondent and her child had their best chance at a good outcome through a
       term of incarceration.
¶ 12       In December 2010, respondent filed a motion to reconsider, alleging, among other things,
       a sentence to the Department for unlawful consumption of alcohol is barred under the
       Juvenile Act. After a hearing, the trial court denied respondent’s motion. This appeal
       followed.

¶ 13                                        II. ANALYSIS
¶ 14       Respondent appeals, arguing the Juvenile Act (705 ILCS 405/1-1 to 7-1 (West 2010))
       prohibits a minor’s incarceration in the Department for unlawful consumption of alcohol, and
       the trial court erred by imposing a 364-day incarceration sentence. Respondent acknowledges
       she served her sentence and has “been discharged from parole.” The State contends this case
       is moot and respondent failed to show any exception to the mootness doctrine applies. We
       find an exception to the mootness doctrine applies and agree with respondent.

¶ 15                                         A. Mootness
¶ 16        An issue on appeal becomes moot where events occurring after the filing of the appeal
       render it impossible to grant effectual relief to the complaining party. In re Christopher K.,
       217 Ill. 2d 348, 358-59, 841 N.E.2d 945, 952 (2005) (quoting People v. Roberson, 212 Ill.
2d 430, 435, 819 N.E.2d 761, 764 (2004)). Generally, where the relief sought is to set aside
       a sentence, the question of the validity of its imposition is moot when the sentence has been
       served. In re Jabari C., 2011 IL App (4th) 100295, ¶ 19, 962 N.E.2d 8 (quoting In re Napier,
       83 Ill. App. 3d 503, 505, 404 N.E.2d 423, 425 (1980)). Respondent solely challenges her
       sentence and has completed her sentence. This appeal is moot.
¶ 17        Respondent maintains both the collateral-consequences exception and the public-interest
       exception apply. We agree the public-interest exception applies, and need not address the
       collateral-consequences exception.
¶ 18        The public-interest exception requires (1) the existence of a question of public
       importance; (2) the desirability of an authoritative determination for the purpose of guiding
       public officers in the performance of their duties; and (3) the likelihood that the question will
       reoccur. In re J.T., 221 Ill. 2d 338, 350, 851 N.E.2d 1, 8 (2006). These criteria must be
       clearly satisfied. Id. The public-interest exception considers potential recurrences to any
       person, not only the complaining party. Holly v. Montes, 231 Ill. 2d 153, 158, 896 N.E.2d
267, 271 (2008).
¶ 19        The first element is satisfied. Respondent’s appeal involves the question of how long a
       minor should be incarcerated, undeniably presenting a question of public importance (J.T.,
221 Ill. 2d at 350-51, 851 N.E.2d at 8; In re B.L.S., 202 Ill. 2d 510, 519, 782 N.E.2d 217, 223
       (2002) (an incarcerated juvenile’s liberty is restrained just as effectively as that of an adult
       offender)). The third element is also satisfied because this issue is likely to recur when public
       officials believe committing a minor to the Department for unlawful consumption of alcohol
       is statutorily authorized. This issue will continue to evade review as the short sentence, 364


                                                 -4-
       days’ confinement, will likely cause any fully litigated appeal on this issue to be moot, and
       it will not arrive before an appellate court as a live controversy. See Turner v. Rogers, 557
       U.S. ___, ___, 131 S. Ct. 2507, 2515 (2011) (noting prior United States Supreme Court
       precedent makes clear 12 months is a short duration for mootness purposes).
¶ 20        The second element, desirability of an authoritative determination, is contested by the
       State. Respondent asserts the issue of whether the Juvenile Act authorizes such commitments
       is a matter of first impression and has not been addressed in a reported Illinois case. She
       states “a decision by this Court is needed to provide critical, timely guidance to public
       officials on the limits which the legislature has placed on the imprisonment of minors who
       consume alcohol.” The State “disputes respondent’s claim that an issue of apparent first
       impression can meet the requirement that an ‘authoritative determination’ is ‘necessary’ to
       guide public officers in future cases.” The State’s contention warrants discussion.
¶ 21        The State cites In re Commitment of Hernandez, 239 Ill. 2d 195, 202-03, 940 N.E.2d
1082, 1087 (2010), for the State’s proposition “[w]here no precedent exists on an issue, no
       authoritative resolution is needed,” and an appellate court must decline to consider an issue
       of first impression in an otherwise moot case. Further, the State maintains the supreme court
       “has recognized that the lack of prior precedent addressing a specific argument ‘merely
       further confirms that, as yet, there is no need for an authoritative pronouncement.’ See
       [Christopher K., 217 Ill. 2d at 362, 841 N.E.2d at 954].” The State argues a moot issue of
       first impression cannot meet the public-interest exception’s second element even where an
       authoritative determination is necessary to provide guidance to public officers in future cases.
       We find the State’s argument unpersuasive.
¶ 22        The State reads Hernandez too broadly. In Hernandez, the primary issue before the
       supreme court was whether the appellate court had jurisdiction over the State’s appeal in a
       sexually violent person’s case when the State filed its notice of appeal after the circuit court
       approved Hernandez for conditional release but before the court approved a conditional-
       release plan. Hernandez, 239 Ill. 2d at 197, 940 N.E.2d at 1084. The appeal became moot
       when Hernandez returned to the Department of Human Services’ (DHS) custody. Id. The
       supreme court stated, “To determine if an authoritative determination of a question is needed,
       this court looks to whether the law is in disarray or there is conflicting precedent.” (Emphasis
       added.) Hernandez, 239 Ill. 2d at 202, 940 N.E.2d at 1087. The supreme court noted the
       appellate court’s decision was based on a well-settled rule of finality of judgments and the
       State did not cite any conflict or disarray in the law. Hernandez, 239 Ill. 2d at 202-03, 940
       N.E.2d at 1087. The supreme court found the case moot and vacated the appellate court’s
       judgment. Hernandez, 239 Ill. 2d at 203, 940 N.E.2d at 1087.
¶ 23        Hernandez involved application of a well-settled rule of law and became purely advisory
       when the State received the relief it sought, Hernandez’s return to DHS custody. See In re
       Luis R., 239 Ill. 2d 295, 301, 941 N.E.2d 136, 140 (2010) (“Generally speaking, a ‘justiciable
       matter’ is ‘a controversy appropriate for review by the court, in that it is definite and
       concrete, as opposed to hypothetical or moot, touching upon the legal relations of parties
       having adverse legal interests.’ ” (quoting Belleville Toyota, Inc. v. Toyota Motor Sales,
       U.S.A., Inc., 199 Ill. 2d 325, 335, 770 N.E.2d 177, 184 (2002))). Our case involves the
       interpretation of a statute concerning important juvenile liberty interests that no Illinois court

                                                  -5-
       has decided and will affect juveniles in the future. Hernandez does not require appellate
       courts to look to whether the law is in disarray to determine whether an authoritative
       determination is required. Instead, the supreme court looks for disarray in the law in
       determining whether to exercise its discretion in conclusively resolving an issue.
¶ 24       The State’s additional authority is equally distinguishable as both involved a
       constitutional challenge to an adoption statute consistently rejected by the appellate court.
       In re Adoption of Walgreen, 186 Ill. 2d 362, 364, 710 N.E.2d 1226, 1226-27 (1999); In re
       J.B., 204 Ill. 2d 382, 384, 789 N.E.2d 1259, 1260 (2003). Walgreen and J.B. do not involve
       a novel question of statutory interpretation involving important liberty interests. They do not
       stand for the proposition the appellate court must consider disarray in the law in determining
       whether an authoritative determination is necessary to provide guidance.
¶ 25       The existence of conflicting precedent is not an element of the public-interest exception.
       Christopher K., 217 Ill. 2d at 385 n.3, 841 N.E.2d at 967 n.3 (Freeman, J., specially
       concurring). Language concerning disarray in the law and conflicting precedent in the public-
       interest exception addresses the structural and precedential difference between the appellate
       court and the Illinois Supreme Court. See People v. Artis, 232 Ill. 2d 156, 164, 902 N.E.2d
677, 682 (2009) (“The appellate court lacks authority to overrule decisions of [the supreme
       court], which are binding on all lower courts.”); People v. Canulli, 341 Ill. App. 3d 361, 370,
       792 N.E.2d 438, 444 (2003) (“Courts are not bound to follow decisions of equal or inferior
       courts.”); see also Ill. S. Ct. R. 315(a) (eff. Oct. 15, 2007) (providing whether a petition for
       leave to appeal “will be granted is a matter of sound judicial discretion,” and the supreme
       court considers “the existence of a conflict between the decision sought to be reviewed and
       a decision *** of another division of the Appellate Court” in reviewing a petition for leave
       to appeal). If the supreme court intended to curtail the public-interest exception as used by
       the appellate court, we conclude it would have done so with more clarity than in Hernandez.
¶ 26       Additionally, we find unpersuasive the State’s treatment of Hernandez and Christopher
       K. in arguing how a case is one of first impression. The State asserts “an issue of first
       impression existed in the Supreme Court of Illinois once the moot appellate ruling was
       vacated in Hernandez.” (Emphasis in original.) The State further asserts the Christopher K.
       appellate opinion created precedent and as such “the issue was no longer one of first
       impression once it reached the Supreme Court of Illinois.” Vacating an appellate court
       decision where the supreme court finds the case moot before the appellate court is a long-
       standing practice. In re Randall M., 231 Ill. 2d 122, 133-34, 896 N.E.2d 309, 315 (2008); In
       re Marriage of Peters-Farrell, 216 Ill. 2d 287, 293, 835 N.E.2d 797, 800 (2005); In re
       Tekela, 202 Ill. 2d 282, 297, 780 N.E.2d 304, 313 (2002); Walgreen, 186 Ill. 2d at 366, 710
       N.E.2d at 1228. As in Hernandez, rather than creating a case of first impression, this practice
       creates a nonjusticiable case without a live controversy, because it is moot, and without a
       prior appellate decision, because it is vacated, before the supreme court. Hernandez, 239 Ill.
2d at 203, 940 N.E.2d at 1087 (where appellate court’s judgment vacated, “no precedent
       exists,” and a decision by the supreme court would be “a purely advisory opinion on a
       question that has yet to be decided” (emphasis in original)). Black’s defines a case of first
       impression as a “case that presents the court with an issue of law that has not previously been
       decided by any controlling legal authority in that jurisdiction.” Black’s Law Dictionary 228

                                                 -6-
       (8th ed. 2004). The Illinois Supreme Court is the court of last resort in Illinois. It establishes
       controlling precedent in this state and is under no obligation to follow the appellate court’s
       decision. See In re K.E.F., 235 Ill. 2d 530, 541, 922 N.E.2d 322, 328 (2009) (noting the
       supreme court is “not bound by the appellate court’s reasoning in any event and may affirm
       for any basis presented in the record”). Further, when a question of law has been deliberately
       examined and decided by the supreme court, it should be considered closed to further
       argument. People v. Hernandez, 231 Ill. 2d 134, 144, 896 N.E.2d 297, 304 (2008). A case
       of first impression before an Illinois court is one in which no prior controlling precedent
       exists, and the issue is only settled once the Illinois Supreme Court decides the issue.
¶ 27       Otherwise moot cases involving an issue of first impression have been previously reached
       by the supreme court and the appellate court. See Sandholm v. Kuecker, 2012 IL 111443,
       ¶ 63, 962 N.E.2d 418 (addressing attorney fees under the Citizen Participation Act, although
       the supreme court reversed the appellate court’s judgment, causing the issue to be moot
       because it did not affect the parties); People v. Horsman, 406 Ill. App. 3d 984, 986-87, 943
N.E.2d 139, 141-42 (2011) (addressing whether electronic home monitoring was a form of
       imprisonment); In re Charles K., 405 Ill. App. 3d 1152, 1162, 943 N.E.2d 1, 9-10 (2010)
       (addressing issue of first impression concerning jury instructions in involuntary-commitment
       cases); In re Robert F., 396 Ill. App. 3d 304, 311, 917 N.E.2d 1201, 1206 (2009) (addressing
       procedural requirements for involuntary commitment where the statute at issue had only been
       discussed in one other decision); In re Atul R., 382 Ill. App. 3d 1164, 1167-68, 890 N.E.2d
695, 698-99 (2008) (addressing issue involving statutory procedures for involuntary
       commitment); Christopher K., 217 Ill. 2d at 361, 841 N.E.2d at 953 (“the appellate court’s
       decision in this case [did] not directly conflict with prior case law”).
¶ 28       The State’s argument distorts the public-interest exception by effectively precluding its
       use to review cases of first impression. Following the State’s circular logic, since the issue
       before us will always be moot and has not yet been resolved, no appellate court can issue an
       opinion or it would be first to do so in a moot case. Since no appellate district could issue an
       opinion, no conflict between the districts would potentially develop to create the need for
       supreme court review. As a result, the Illinois Supreme Court would not be called upon to
       conclusively resolve the issue as the appellate court could not consider the issue, thus
       effectively stifling development of the law. We do not believe we are precluded from
       considering an entire class of cases and will review a matter of first impression where the
       case meets a mootness exception, such as where the issue is of public importance and public
       officials are in need of guidance. Christopher K., 217 Ill. 2d at 361, 841 N.E.2d at 953-54;
       People ex rel. Department of Corrections v. Millard, 335 Ill. App. 3d 1066, 1070, 782
N.E.2d 966, 969 (2003). This matter of first impression concerns statutory interpretation
       affecting commitment of juveniles. We find the public-interest exception applies because a
       resolution will provide needed guidance to public officials.

¶ 29                                       B. Merits
¶ 30      On the merits, respondent argues the Juvenile Act prohibits a minor’s commitment to the
       Department for unlawful consumption of alcohol, and the trial court erred in sentencing her


                                                  -7-
       to 364 days’ commitment in the Department. Respondent contends because “[a]dults, i.e.[,]
       individuals over the age of 21[,] cannot be found guilty of, much less incarcerated for, illegal
       consumption of alcohol,” the Juvenile Act prohibits commitment of minors adjudicated
       delinquent for unlawful consumption of alcohol. We agree.

¶ 31                                     1. Standard of Review
¶ 32        Respondent’s challenge requires this court to construe statutory language, and our review
       is de novo. In re Rodney S., 402 Ill. App. 3d 272, 285, 932 N.E.2d 588, 600 (2010). The
       primary objective in construing a statute is to ascertain and give effect to the legislative
       intent, and the most reliable indicator of that intent is the plain and ordinary meaning of the
       statutory language itself. People v. Chapman, 2012 IL 111896, ¶ 23, 965 N.E.2d 1119.
       Courts of review determine legislative intent by reading the statute as a whole and
       considering all relevant parts and not by considering words or phrases in isolation. People
       v. Villa, 2011 IL 110777, ¶ 35, 959 N.E.2d 634. This court will “not depart from the plain
       language of the statute by reading into it exceptions, limitations, or conditions that conflict
       with the expressed intent” (People v. Perry, 224 Ill. 2d 312, 323-24, 864 N.E.2d 196, 204
       (2007)) and construes the language of a penal statute in favor of the accused (Rodney S., 402
Ill. App. 3d at 286, 932 N.E.2d at 601). When necessary, the statute should be considered in
       its entirety in light of the subject it addresses and the legislature’s objective in enacting it. In
       re Jerome S., 2012 IL App (4th) 100862, ¶ 10, 968 N.E.2d 769.

¶ 33                           2. Juvenile Act and Liquor Control Act
¶ 34       Our review requires us to construe several provisions of the Juvenile Act and the Liquor
       Control Act of 1934 (Liquor Act) (235 ILCS 5/1-1 to 12-4 (West 2010)) together to
       determine whether a minor’s commitment to the Department, upon probation revocation, is
       permitted for unlawful consumption of alcohol. Under the doctrine of in pari materia, two
       statutes, or two parts of one statute concerning the same subject, must be considered together
       in order to produce a “ ‘harmonious whole.’ ” People v. Rinehart, 2012 IL 111719, ¶ 26, 962
N.E.2d 444 (quoting Sulser v. Country Mutual Insurance Co., 147 Ill. 2d 548, 555, 591
N.E.2d 427, 429 (1992)).
¶ 35       We begin with section 6-20(e) of the Liquor Act, which states, “The consumption of
       alcoholic liquor by any person under 21 years of age is forbidden.” 235 ILCS 5/6-20(e) (West
       2010). Violation of section 6-20(e) is a Class A misdemeanor (235 ILCS 5/6-20(f) (West
       2010)), and a Class A misdemeanor is punishable by imprisonment up to one year (730 ILCS
       5/5-4.5-55 (West 2010)).
¶ 36       Turning next to the Juvenile Act, unlawful consumption of alcohol by a minor under the
       age of 18 falls under the exclusive jurisdiction of article V of the Juvenile Act. 705 ILCS
       405/5-120 (West 2010). The Juvenile Act defines an “adult” as “a person 21 years of age or
       older” (705 ILCS 405/1-3(2) (West 2010)), and a “minor” as “a person under the age of 21
       years subject to this Act” (705 ILCS 405/1-3(10), 5-105(10) (West 2010)).
¶ 37       Several Juvenile Act provisions work together in limiting a minor’s commitment to the
       Department. Section 5-750(1)(a) of the Juvenile Act states a minor, adjudged a ward of the

                                                   -8-
       court, may be committed to the Department if the trial court finds, as it did here, the minor’s
       parents are unfit or unable, for some reason other than financial circumstances alone, to care
       for, protect, train, or discipline the minor, or are unwilling to do so, and the best interests of
       the minor and the public would not be served by placement under section 5-740 of the
       Juvenile Act. 705 ILCS 405/5-750(1)(a) (West 2010). Recent amendments have added seven
       individualized factors a court must review before making a finding that secure confinement
       is necessary and committing a minor to the Department. Pub. Act 97-362, § 5 (eff. Jan. 1,
       2012) (amending 705 ILCS 405/5-750(1)(A)-(G) (West Supp. 2011)).
¶ 38        Respondent was committed after probation revocation, so we turn to section 5-720 of the
       Juvenile Act. Under section 5-720, where the trial court finds a minor violated a probation
       condition, the court may revoke probation “and impose any other sentence that was available
       under Section 5-710 at the time of the initial sentence.” 705 ILCS 405/5-720(4) (West 2010).
       Under section 5-710(1)(b) of the Juvenile Act, a Department commitment under section 5-
       750 “shall be made only if a term of incarceration is permitted by law for adults found guilty
       of the offense for which the minor was adjudicated delinquent.” (Emphasis added.) 705 ILCS
       405/5-710(1)(b) (West 2010). Further, section 5-710(7) provides, “In no event shall a guilty
       minor be committed to the Department of Juvenile Justice for a period of time in excess of
       that period for which an adult could be committed for the same act.” (Emphasis added.) 705
       ILCS 405/5-710(7) (West 2010).

¶ 39                                  3. The Parties’ Arguments
¶ 40       Respondent contends the Juvenile Act “uniformly prohibits the incarceration of minors
       who have been charged or adjudicated delinquent” for unlawful consumption of alcohol.
       Respondent’s argument can be broken down into four component parts: (1) the Juvenile Act
       limits terms of incarceration in the Department by reference to those terms authorized for
       adults found guilty of the same offense for which the minor was adjudicated delinquent; (2)
       unlawful consumption of alcohol, by operation of law, cannot be committed by an adult, a
       person over 21 years of age, the lawful age of consumption; (3) an adult cannot be
       incarcerated for unlawful consumption of alcohol; therefore, (4) under section 5-710 a minor
       cannot be sentenced to incarceration in the Department for unlawful consumption. As a
       result, the trial court erred in sentencing her to 364 days in the Department for unlawful
       consumption.
¶ 41       The State responds respondent ignores the “valid court order” exception (705 ILCS
       405/1-4.1, 5-401(3) (West 2010)) permitting the incarceration of juvenile status offenders
       who violate probation orders.
¶ 42       We agree with respondent.
¶ 43       Respondent initially cites section 5-401(3) of the Juvenile Act in support of her
       argument. That section provides:
           “Except for minors accused of violation of an order of the court, any minor accused of
           any act under federal or State law, or a municipal or county ordinance that would not be
           illegal if committed by an adult, cannot be placed in a jail, municipal lockup, detention
           center, or secure correctional facility. Juveniles accused with underage consumption and

                                                  -9-
           underage possession of alcohol cannot be placed in a jail, municipal lockup, detention
           center, or correctional facility.” (Emphasis added.) 705 ILCS 405/5-401(3) (West 2010).
       Respondent acknowledges section 5-401(3) expressly concerns preadjudicatory proceedings
       under article V, part 4, of the Juvenile Act (705 ILCS 405/5-401 to 5-415 (West 2010)) but
       further asserts nothing limits its scope from applying to sentencing proceedings under article
       V, part 7 (705 ILCS 405/5-701 to 5-755 (West 2010)). However, just as nothing expressly
       limits section 5-401(3)’s applicability to preadjudicatory proceedings, nothing suggests its
       restrictions during the arrest and custody phase must be read into the sentencing phase. See
       Randall M., 231 Ill. 2d at 129, 896 N.E.2d at 313 (noting article V, part 4, of the Juvenile Act
       “does not govern or even speak to the trial court at the detention hearing” as governed in
       article V, part 5). Section 5-401(3) speaks only to the arrest and custody phase, and we
       decline the opportunity to read its restrictions into the article V, part 7, sentencing provisions.
¶ 44       The State asserts the Juvenile Act contains a “valid court order” exception, which permits
       incarceration of juvenile probation violators. The State argues circuit courts should not be
       limited in “invoking their inherent contempt powers to impose incarceration upon juvenile
       status offenders who violate probation orders.” For support, the State cites sections 1-4.1 and
       5-401(3). Section 1-4.1 provides, in pertinent part:
           “Except for minors accused of violation of an order of the court, any minor accused of
           any act under federal or State law, or a municipal ordinance that would not be illegal if
           committed by an adult, cannot be placed in a jail, municipal lockup, detention center or
           secure correctional facility. Confinement in a county jail of a minor accused of a
           violation of an order of the court, or of a minor for whom there is reasonable cause to
           believe that the minor is a [delinquent minor], shall be in accordance with the restrictions
           set forth in Sections 5-410 and 5-501 of this Act.” (Emphases added.) 705 ILCS 405/1-
           4.1 (West 2010).
       Just as respondent, the State seeks to extend a provision expressly limited to the part 4
       preadjudicatory stage to the part 7 sentencing stage. We refuse to apply provisions expressly
       limited to the arrest and custody stage in determining whether a minor found guilty of
       unlawful consumption of alcohol may be sentenced to the Department.
¶ 45       Further, the State cites the federal Juvenile Justice and Delinquency Prevention Act of
       1974 (Delinquency Act) (42 U.S.C. § 5633(a)(11)(A)(ii) (2006)) for the proposition the valid
       court order exception permits incarceration for unlawful consumption. However, section
       223(a)(23) of the federal Delinquency Act provides for procedural safeguards where “a
       juvenile is taken into custody for violating a valid court order issued for committing a status
       offense.” 42 U.S.C. § 5633(a)(23) (2006); see also 705 ILCS 405/5-401(3) (West 2010)
       (same). The State has not presented a state or federal statute that addresses the “valid court
       order” exception outside of the preadjudicatory stage or that applies to sentencing upon
       probation revocation.
¶ 46       The procedural nature of the probation revocation proceedings below is fatal to the
       State’s “valid court order” exception argument. Here, the State filed a petition to revoke
       respondent’s probation, not a rule to show cause for contempt for her conduct. In light of the
       supreme court’s curtailment of imprisonment for contempt in City of Urbana v. Andrew N.B.,


                                                 -10-
       211 Ill. 2d 456, 813 N.E.2d 132 (2004), we question the State’s suggestion a minor can be
       incarcerated in the Department for contempt. See id. at 476, 813 N.E.2d at 144 (“It defies
       reason that municipal ordinance code violations prosecuted outside the [Juvenile] Act which
       themselves are not punishable by imprisonment become punishable by imprisonment simply
       because the trial court ordered minors to abide by conditions unrelated to the initial
       violations.”). We need not further comment on the State’s contempt argument. Where a trial
       court initially imposed probation, the proper process is a petition to revoke probation under
       section 5-720 and, upon revocation, resentencing the respondent on the original offense, the
       process followed here.
¶ 47       Section 5-720(4) provides upon probation revocation the trial court may “impose any
       other sentence that was available under section 5-710 at the time of the initial sentence” (705
       ILCS 405/5-720(4) (West 2010)). In this case, this specific provision concerning probation
       revocation controls over statutory provisions concerning arrest and custody, pretrial
       detention, or contempt proceedings. See Moore v. Green, 219 Ill. 2d 470, 480, 848 N.E.2d
1015, 1021 (2006) (“Where a general statutory provision and a more specific statutory
       provision relate to the same subject, we will presume that the legislature intended the more
       specific provision to govern.”). We note section 5-720 does not contain a “valid court order”
       exception. However, even assuming arguendo a “valid court order” exception exists in part
       7, under section 5-720(4) we must determine whether incarceration upon probation
       revocation is permitted as an initial sentence under section 5-710.

¶ 48                       4. Incarceration for Unlawful Consumption
¶ 49       Under section 5-710 of the Juvenile Act, a trial court cannot sentence a minor to the
       Department for a period in excess of the maximum imprisonment term for an adult convicted
       of the same offense, and any excess sentence is void. In re Jesus R., 326 Ill. App. 3d 1070,
       1072, 762 N.E.2d 717, 718 (2002); see also In re K.S., 354 Ill. App. 3d 862, 864, 822 N.E.2d
526, 528 (2004) (Fifth District, remanding where minor sentenced in excess of 364 days on
       Class A misdemeanor). Ordinarily, an adult would be imprisoned in a county facility for a
       sentence of less than one year. 730 ILCS 5/5-8-6(b) (West 2010). While not explicit, the
       Juvenile Act permits commitment to the Department, a state facility, for a misdemeanor
       offense, whereas an adult would be imprisoned in a county facility. See Jabari C., 2011 IL
       App (4th) 100295, ¶ 2, 962 N.E.2d 8 (minor adjudicated delinquent for unlawful possession
       of cannabis on school grounds, a Class A misdemeanor, committed to the Department for
       364 days). The fact the trial court committed respondent to the Department rather than a
       county detention center does not affect our inquiry.
¶ 50       The parties assert and our research confirms no previous opinion has considered section
       5-710(1)(b)’s limits in an unlawful-consumption case under the Juvenile Act. Often section
       5-710 has arisen where the minor was committed to the Department until age 21, exceeding
       the determinate term for a particular offense. See In re Jesus R., 326 Ill. App. 3d at 1072, 762
       N.E.2d at 718 (Class 3 felony aggravated battery); In re C.L.P., 332 Ill. App. 3d 640, 644,
       773 N.E.2d 188, 190 (2002) (Class 3 felony aggravated battery).
¶ 51       We conclude the language of section 5-710 is clear and unambiguous with regard to the


                                                -11-
       question at issue. The statute simply provides a term of incarceration under section 5-750 is
       permitted “only if a term of incarceration is permitted by law for adults found guilty of the
       offense for which the minor was adjudicated delinquent.” 705 ILCS 405/5-710(1)(b) (West
       2010). The term “adult” as defined in the Juvenile Act is a person over the age of 21 (705
       ILCS 405/1-3(2) (West 2010)). While the general concept of an adult, a person over the age
       of 18, would include “minors” (as defined by the Juvenile Act), these persons over the age
       of 18 would not be subject to the jurisdiction of the Juvenile Act if he or she committed the
       act after his or her eighteenth birthday (705 ILCS 405/5-120 (West 2010)). The fact an 18-
       year-old could potentially be subject to imprisonment for unlawful consumption does not
       affect our analysis as we need look no further than the Juvenile Act itself for the definition
       of “adult” as used in sections 5-710(1)(b) and 5-710(7), and we will construe section 5-710
       using this defined term. See Gruchow v. White, 375 Ill. App. 3d 480, 485, 874 N.E.2d 921,
       925 (2007) (“ ‘It is well established that when a statute defines the term it uses, those terms
       must be construed according to the definitions contained in the act.’ ” (quoting State Farm
       Mutual Automobile Insurance Co. v. Universal Underwriters Group, 182 Ill. 2d 240, 244,
       695 N.E.2d 848, 850 (1998))).
¶ 52        It is a legal impossibility for an adult, as defined by the Juvenile Act, to commit this
       offense–as there is no “same offense” for an adult. It is legally impossible for an adult, as
       defined in the Juvenile Act, to be incarcerated for unlawful consumption of alcohol. As an
       adult cannot legally be incarcerated for unlawful consumption, it logically follows in accord
       with section 5-710’s plain language, incarceration of a juvenile in the Department for the
       same offense is not authorized. See 720 ILCS 5/2-12 (West 2010) (an “offense” is defined
       in the Unified Code of Corrections as “a violation of any penal statute of this State”). Article
       III of the Juvenile Act addresses typical status offenses such as truancy, running away, and
       incorrigibility, but not unlawful consumption of alcohol. 705 ILCS 405/3-1 to 3-33.5 (West
       2010); see also Black’s Law Dictionary 1112 (8th ed. 2004) (defining “status offense” as “[a]
       minor’s violation of the juvenile code by doing some act that would not be considered illegal
       if an adult did it”). Because unlawful consumption of alcohol is a misdemeanor, it is an
       example of a status offense falling within the exclusive jurisdiction of article V of the
       Juvenile Act, and not article III. However, section 5-710(1)(b) expressly limits a trial court’s
       sentencing disposition under article V.
¶ 53        A holding permitting incarceration for unlawful consumption, a Class A misdemeanor,
       would require us to read the word “class” preceding the word “offense,” or to read a different
       definition of “adult” into the statute. We will not do so. Our interpretation is supported by
       subsection 5-710(7), which provides, “In no event shall a guilty minor be committed to the
       Department of Juvenile Justice for a period of time in excess of that period for which an
       adult could be committed for the same act.” (Emphasis added.) 705 ILCS 405/5-710(7)
       (West 2010). Both sections 5-710(1)(b) and 5-710(7)’s usage of “offense” and “same act”
       requires us to reject a reading adding to the statutory language providing for incarceration
       of the same class offense, rather than, as the statute states, the same offense, i.e., same
       violation of a penal statute. For further support, we note that juveniles accused of underage
       consumption of alcohol “cannot be placed in a jail, municipal lockup, detention center, or
       secure correctional facility” (705 ILCS 405/5-401(3) (West 2010)). This section supports our

                                                -12-
       interpretation that the legislature intended unlawful consumption to be treated differently for
       Department commitments.
¶ 54       Underage drinking laws provide minors with the incentive to refrain from consuming any
       amount of alcohol (Arvia v. Madigan, 209 Ill. 2d 520, 539, 809 N.E.2d 88, 100-01 (2004);
       see also 625 ILCS 5/11-501.8 (West 2010) (authorizing summary suspension of the driver’s
       license of a person under 21 years of age on a finding of driving under the influence of
       alcohol)), and the Liquor Act’s goal is to provide for the safety and temperance in the
       consumption of alcohol and demonstrates the General Assembly’s belief that people under
       the age of 21 are generally incapable of appreciating the risks of alcohol consumption
       (People v. Finkenbinder, 2011 IL App (2d) 100901, ¶ 13, 963 N.E.2d 1069).
¶ 55       However, the Juvenile Act does not permit a trial court to adjudicate a minor delinquent
       for unlawful consumption and then commit her to the Department for a year. This does
       nothing to further the Juvenile Act’s policy of rehabilitation in light of available substance-
       abuse treatments and alternative placements. Our holding does not prevent the State from
       enforcing unlawful consumption laws through authorized channels such as the following:
       order a delinquent minor to perform community service, order a delinquent minor to undergo
       a substance-abuse assessment and treatment, order a delinquent minor partially or completely
       emancipated, suspend a delinquent minor’s driver’s license, place a delinquent minor on
       probation or conditional discharge, or place a delinquent minor under age 13 in the
       guardianship of the Department of Children and Family Services. 705 ILCS 405/5-710 (West
       2010).
¶ 56       The record before us suggests both the assistant State’s Attorney and the trial court
       argued for and chose incarceration because of their experience with the minor, their
       knowledge of her behavior, and their concern for her health and the unborn child’s health.
       However, this placement was unauthorized.
¶ 57       Section 5-710, as written, absent legislative clarification, does not authorize commitment
       to the Department for unlawful consumption, a crime that is legally impossible for an adult
       to commit. The trial court improperly resentenced respondent under section 5-720(4) to a
       sentence unauthorized by section 5-710 at the time of the initial sentencing hearing, namely,
       364 days in the Department.

¶ 58                                   III. CONCLUSION
¶ 59      We reverse the trial court’s judgment.

¶ 60      Reversed.




                                                -13-